Selective Insurance Group, Inc.New York Society of Security Analysts13th Annual Insurance ConferenceFebruary 9, Certain statements in this report, including information incorporated by reference, are “forward-looking statements” as that term is defined in the Private Securities Litigation Reform Act of 1995(“PSLRA”).The PSLRA provides a safe harbor under the Securities Act of 1933 and the SecuritiesExchange Act of 1934 for forward-looking statements.These statements relate to our intentions,beliefs, projections, estimations or forecasts of future events or our future financial performanceand involve known and unknown risks, uncertainties and other factors that may cause our or ourindustry's actual results, levels of activity, or performance to be materially different from thoseexpressed or implied by the forward-looking statements.In some cases, you can identify forward-looking statements by use of words such as "may," "will," "could," "would," "should," "expect,""plan," "anticipate," "target," "project," "intend," "believe," "estimate," "predict," "potential," "proforma," "seek," "likely" or "continue" or other comparable terminology.These statements are onlypredictions, and we can give no assurance that such expectations will prove to be correct.Weundertake no obligation, other than as may be required under the federal securities laws, topublicly update or revise any forward-looking statements, whether as a result of new information,future events or otherwise. Factors, that could cause our actual results to differ materially from those projected, forecasted orestimated by us in forward-looking statements are discussed in further detail in Selective’s publicfilings with the United States Securities and Exchange Commission.These risk factors may not beexhaustive.We operate in a continually changing business environment, and new risk factorsemerge from time-to-time.We can neither predict such new risk factors nor can we assess theimpact, if any, of such new risk factors on our businesses or the extent to which any factor orcombination of factors may cause actual results to differ materially from those expressed orimplied in any forward-looking statements in this report.In light of these risks, uncertainties andassumptions, the forward-looking events discussed in this report might not occur. Forward Looking Statement Only 10% of P&C carriers rated A+ or better MN IA MO WI MI MI NC NY NJ DE CT MA TN Selective Profile A Foundation of Financial Strength •Conservative investment portfolio •Disciplined reserving practices •Strong reinsurance program •High-quality capital $3.5B Invested Assetsas of December 31, 2008 Most asset classes became correlated in 2008 Conservative Investment Portfolio Source: A.M. Best, Barclays Capital Peers include:CB, CINF, CNA, THG, HIG, Liberty Mutual, PHLY, SAF, STFC, TRV, WRB Economic benefit of alternative investments: $30M over 10 years Asset Allocation to Equities and Other Investments Calendar YearReserveDevelopment (p/t) ($10M) ($5M) $7M $16M $18M 52.6% 54.8% 56.9% 57.5% 53.9% Carried $2,415M Disciplined Reserving Practices Percentages are net of tax, reinsurance and reinstatement premium. RMS data as of 6/30/08; Equity data as of 12/31/08. CAT cover: $310M in excess of $40M RMS Model Strong Natural Catastrophe Program Sustainable growth rate of 5% High Quality CapitalStrong Liquidity Position •Premium to surplus: 1.7x •Debt to total capitalization: –Total: 23.5% –Adjusted: 17.0% •Weighted average life of debt: 36 years •Ended 2008 with $200 million cash –$60 million at holding company –$140 million at insurance subsidiaries •$50 million syndicated line of credit Long-Term
